DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/01/2022 has been entered.
Applicant’s amendments to the claims and arguments filed on June 1, 2022 have been received and entered. Claims 1, 7, 9-11, have been amended, while claims 2-6, 8, 12-14, 17-32 have been canceled.  Claims 1, 7, 9-11, 15 and 16 are pending in the instant application. 

Election/Restrictions
Applicant's election with traverse of claims 1, 3-19 (group I) in the reply filed on January 24, 2020 was acknowledged.  Applicant further elected (i) somatic genomic engineering and (ii) a Fah-/- nonhuman animal as species for claims 4 and 19 respectively over telephone on April 15, 2020. Upon further consideration election of species requirement for claim 4 was withdrawn and all the non-elected species were rejoined with the elected invention. Claims 1, 4-12, 15 and 16 are under consideration. 
Priority
This application is a 371 of PCT/US2017/039474 filed on 06/27/2017 that claims priority from US provisional application no 62/509,942, filed on 05/23/2017, which claims priority from US provisional 62/355,102 filed on 06/27/2016.
Claims 1, 7, 9-11, 15 and 16 are under consideration. 

Claim Rejections - 35 USC § 112-scope of enablement 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 7, 9-11, 15 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for preparing a chimeric mouse comprising human hepatocytes, the method comprising:
providing a transgenic mouse whose genome comprises 
a homozygous deletion of endogenous NADPH-P450 oxidoreductase (Por); 
a homozygous disruption of endogenous Rag2, Il-2Rg and Fah gene to produce a Rag-/- Il-2Rg-/- Por -/-Fah-/- mouse, wherein said mouse is immune-deficient, lacking T, B and NK cells and deficient to produce functional Por protein and livers of said mouse accumulated lipid as compared to wild type mouse, 
wherein the transgenic mouse having a liver specific homozygous deletion of endogenous Por gene of (1) is generated by any one of:
1a) providing a mouse homozygous for a floxed endogenous Por locus (Por lox/lox), 
1b) administering at least one dose of an adenoviral vector encoding Cre recombinase; or
2) crossing a first transgenic mouse comprising a homozygous floxed allele of the endogenous Por gene with a second transgenic mouse strain expressing Cre recombinase in the genome thereof: and
transplanting human hepatocytes into the Rag-/- Il-2Rg-/- Por -/-Fah-/- transgenic mouse of step (a), 
administering a second dose of an adenoviral vector encoding Cre recombinase to produce a chimeric Rag-/- Il-2Rg-/- Fah-/-Por -/-mouse comprising human hepatocytes, wherein said chimeric mouse does not produce any functional Por protein and wherein the human hepatocytes accounts for at least 70% of all hepatocytes in the liver of said Rag-/- Il-2Rg-/- Por -/-chimeric mouse,
does not reasonably provide enablement for providing a mouse whose genome comprises one floxed allele of the endogenous Por gene with at least one dose of an adenoviral vector encoding Cre recombinase, crossing a first transgenic mouse comprising one floxed allele of the endogenous Por  or  providing a mouse with an adenoviral vector (AAV) expressing sgRNA targeting the endogenous Por gene in absence of Caspase enzyme  to produce a transgenic mouse as claimed  such that no functional Por protein is produced as broadly claimed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
In determining whether Applicant’s claims are enabled, it must be found that one of skill in the art at the time of invention by applicant would not have had to perform “undue experimentation” to make and/or use the invention claimed.  Such a determination is not a simple factual consideration, but is a conclusion reached by weighing at least eight factors as set forth in In re Wands, 858 F.2d at 737, 8 USPQ 1400, 2d at 1404.  Such factors are: (1) The breadth of the claims; (2) The nature of the invention; (3) The state of the art; (4) The level of one of ordinary skill in the art; (5) The level of predictability in the art; (6) The amount of direction and guidance provided by Applicant; (7) The existence of working examples; and (8) The quantity of experimentation needed to make and/or use the invention. 
The office has analyzed the specification in direct accordance to the factors outlines in In re Wands. MPEP 2164.04 states: “[W]hile the analysis and conclusion of a lack of enablement are based on factors discussed in MPEP 2164.01(a) and the evidence as whole, it is not necessary to discuss each factor in written enablement rejection.” These factors will be analyzed, in turn, to demonstrate that one of ordinary skill in the art would have had to perform “undue experimentation” to make and/or use the invention and therefore, applicant’s claims are not enabled.
Claims are directed to a method of for preparing a chimeric mouse comprising human hepatocytes providing a transgenic mouse whose genome comprises (i) a homozygous deletion of  endogenous NADPH-P450 oxidoreductase (Por) gene such that no functional Por protein is produced (ii) ; a homozygous disruption of endogenous Rag2,  Il-2Rg  and Fah gene to produce a Rag-/- Il-2Rg-/- Por -/-Fah-/- mouse, wherein said mouse  is immune-deficient, lacking T, B and NK cells and  livers od said mouse accumulated lipid as compared to wild type mouse. The claims recite the mouse having a liver specific homozygous deletion of endogenous Por gene of (i) is generated by any one of: 1) providing a mouse comprising any floxed allele of the endogenous Por gene with at least one dose of an adenoviral vector encoding Cre recombinase (Ade-Cre); 2) crossing a first transgenic mouse comprising any floxed allele of the endogenous Por gene with a second transgenic mouse strain expressing Cre recombinase in the genome thereof, or 3) providing a mouse with an adenoviral vector (AAV) expressing sgRNA targeting the endogenous Por gene with providing Cas9.
The guidance provided in the specification is limited to a producing a Por knock-out by using a targeting vector that is linearized and DNA is electroporated into mouse embryonic stem cells (ESC).It is further disclosed that the integrated clones are  selected using neomycin resistance and screened for site specific integration by southern blotting  and correctly targeted ESCs cells are  injected into C57/BL blastocysts to produce male chimeras that are  bred with C57/BL females to access germline transmission of targeted ESC. It is further disclosed that in order to remove the FRT-flanked LacZ and the neomycin cassette and generate a conditional POR knock-out strain, the mice are crossed with a Rosa26-FLPe strain (example 1). The specification further discloses six gRNA sequences targeting critical exons of the Rag2, 112-rg or Fah gene were selected (FIG. 1A, FIG. 6 and FIG. 7). Zygotes from Por c/c mice were injected with S. pyogenes Cas9 mRNA (60 ng/ul) and the six gRNA (15 ng/uL each). All viable zygotes were implanted into 3 pseudopregnant female (examples 1-4). Thus, the guidance provided in the specification is limited to a conditional (floxed exon 3 and 4) knock-out of the NADPH-P450 oxidoreductase (Por) gene by targeting mouse embryonic stem cells (FIG. 4). It is disclosed that the injected blastocysts with properly targeted embryonic stem cells produced chimeras with germline transmission of the Por "knock-out first". Expression from the targeted Por locus using the lacZ expression cassette in the embryo and adult liver was confirmed (FIG. 5). These mice were bred with a flippase-expressing strainto generate a CRE recombinase conditional Por knock-out strain (Pore/c). Homozygous zygotes from this strain were injected with the bacterial type II Clustered Regularly-Interspaced Short Palindromic Repeats/Cas9 (CRISPR-Cas9) system targeting simultaneous deletion of critical exons of the Il2-rg, Rag2, and Fah genes (FIG. 6 and FIG. 7) to generate the PIRF strain (FIG. 1A). Homozygous PIRF mice are thus immune-deficient, lacking T, B and NK cells, but are healthy and fertile. Since adenoviral gene therapy vectors efficiently transduce hepatocytes in vivo, the Por gene was deleted using an adenovirus coding the CRE recombinase. Por-deleted PIRF mouse livers accumulated lipids starting about two weeks after adenoviral transduction (FIG. 2), but in contrast to the immune competent Alb-Cre/Por.c/c strain, without infiltration and lacking necrosis (FIG. 20). Nevertheless, residual Por expressing hepatocytes had a growth advantage over the lipid-rich Por-deleted hepatocytes, and clonal expansion of a few Por expressing cells could be detected four weeks after adenoviral transduction by immunostaining (FIG. 9). The specification discloses that human liver chimeric mice using the PIRF strain that has an almost complete deletion of the Por gene only in double-injected humanized PIRF (Hu-PIRF 2x.) mice (FIG. 2A) (emphasis added). Quantitative PCR and Western blotting corroborated the massive reduction of murine Por upon adenoviral delivery of CRE (FIG. 12). Gene expression profiling was performed to compare PIRF mice repopulated with human hepatocytes (Hu-PIRF) that were injected with either Adeno-CRE (Hu-PIRF 2X) or Adeno-GFP (FIG. 2B). Both groups were repopulated with human hepatocytes from the same hepatocyte donors (Table 2) to avoid inter-individual variations.
It is relevant to note that instant specification teaches injecting PIRF (Rag-/-Il-2Rg-/- Fah-/- Por-/-) mouse, an adeno-Cre (2.2 × 1010pfu per mouse) before human hepatocyte transplantation. It is relevant to note that instant specification teaches deletion of the Por gene could be achieved [such that no functional protein is produced as required by claim 1] only in double- adeno-Cre injected humanized PIRF (Hu-PIRF 2x) mice (see figure 10 and example 14) (see Barzi et al Nature Comm, 2017, 8: 39, 1-9, IDS). 

    PNG
    media_image1.png
    397
    632
    media_image1.png
    Greyscale

	 
    PNG
    media_image2.png
    194
    479
    media_image2.png
    Greyscale

It is apparent from the foregoing figure 10 and 12B of the specification (above) that to ensure cytochrome P450 metabolism would be human-specific, specification discloses a method that inject Adeno-Cre (2.2 × 1010pfu per mouse) before human hepatocyte transplantation and an additional dose of Adeno-Cre in some highly humanized PIRF (Hu-PIRF) mice that results in complete deletion of Por such that no protein is produced. Applicant should note that as stated supra, the method as claimed require providing Rag-/-Il-2Rg-/- Fah-/- Por-/- mouse that do not produce functional Por protein and then transplanting human hepatocyte that is contrary to the method disclosed in specification and discussed above.  Thus, method disclosed in the specification showing greater than 70% engraftment of human hepatocyte requires Adeno-Cre (2.2 × 1010pfu per mouse) before human hepatocyte transplantation and an additional dose of Adeno-Cre in some highly humanized PIRF (Hu-PIRF) mice that results in complete deletion of Por such that no protein is produced. Applicant should note that method steps in base claims are not so limited. Therefore, the process as recited in the independent claim 1 would not produce a transgenic mouse having a genome comprising: (i) a liver specific homozygous deletion of endogenous NADPH-P450 oxidoreductase (Por) gene, wherein the deleted Por gene is a conditional knockout of the endogenous Por gene such that no functional endogenous Por protein is produced. An artisan would have to perform undue experimentation to make and use the invention, without reasonable expectation of success. 
Claims further recite providing a transgenic mouse having a genome comprising: (i) a liver specific homozygous deletion of endogenous NADPH-P450 oxidoreductase (Por) gene, wherein the deleted Por gene is a conditional knockout of the endogenous Por gene such that no functional endogenous Por protein is produced; wherein the transgenic mouse having a liver specific homozygous deletion of endogenous Por gene of (i) is generated by providing a mouse with an adenoviral vector (AAV) expressing sgRNA targeting the endogenous Por gene. The specification teaches injecting adeno-Associated Virus expressing sgRNA targeting consecutive early exons of murine Por as well as S. aureus Cas9 (see FIG. 21-23). The specification teaches murine Por could be deleted in liver of using an albumin promoter that is expressed in late embryonic stages in the liver. However, neither specification nor prior art teaches providing a mouse with an adenoviral vector (AAV) expressing sgRNA using any promoter and targeting both allele of the endogenous Por gene in absence of Cas9. It is relevant to note that art teaches different promoter driving the expression of the same mutant protein can result in different phenotype in the transgenic animal such as mice, and heterozygous transgenic animal and homozygous transgenic animal can have different phenotype because of the site of expression and the level of the mutant protein expressed in the transgenic animal. The homozygous Prp-PFNl C7lG transgenic mice resulted in lethal phenotype, however, the homozygous Thyl.2-PFNl C7lG mice showed more severe ALS phenotype but not lethal phenotype (Yang et al., (PNAS, 2016, 113(41), E6209-E6218, 1-10, art of record). In addition, Guo et al., (Cell Research, 2015 Vol. 25, 767-768) points out "mosaic mutations and off-target effects caused by CRISPR/Cas9 have led to concerns about the efficiency " (page 767, left column, para.1, abstract). Mosaic mutation may result from the prolonged expression of Cas9 mRNA, however, Cas9 protein also leads to mosaic mutations. Mosaic mutations may affect generation of animal models of genetic human diseases (page 767, right column, last paragraph). It is noted that art teaches that variation in the efficiency with which a specific gRNA directed Cas9-mediated ablation suggesting that on-target efficiency of site directed mutation is highly gRNA dependent (Hsu et al Nat Biotechnology. 2013 Sep;31(9):827-32).  The specification teaches the knockdown by CRISPR/Cas9 of the murine por in humanized mice is substantial but not quite as efficient as the knockdown observed with the loxP/CRE system when looking at the DNA (Figure. 23) and protein levels (Figure. 22).

    PNG
    media_image3.png
    236
    869
    media_image3.png
    Greyscale

 Thus, the specification fails to teach a liver specific homozygous deletion of endogenous NADPH-P450 oxidoreductase (Por) gene, wherein the deleted Por gene is a conditional knockout of the endogenous Por gene such that no functional endogenous Por protein is produced using CRISPR/Cas system. It is apparent that deletion of endogenous is Por gene is less efficient and incomplete as compared to knockout observed with loxP/CRE system. Lee et al., (Drug Discovery Today: Disease Models, 2016Vol. 20, 13-20, art of record) reports that "considerable controversies such as off-target effects, germline transmission, efficient genotyping, and phenotyping needed to be validated in the GEMs that were produced by engineered nucleases .., there are still critical issues that might result in the misrepresentation of the genotype and phenotype of mice generated using engineered nucleases". "Many investigators have optimistically presumed that the premature stop codon generated by the engineered nucleases immediately downstream of the start codon would result in the expression of truncated transcript that would be remarkably decreased by an RNA quality-control mechanism that selectively eliminates mutated mRNAs harboring premature stop codons, which is called nonsense-mediated mRNA decay (NMD). However, it is often disregarded that premature stop codons in the vicinity of the start codon are unable to induce NMD ... Alternative splicing and exon skipping sometimes bypass premature stop codons, resulting in the formation of alternative proteins ... , If these mutant or misfolded proteins are not degraded by ubiquitin proteasome system (UPS)-dependent degradation or autophagy, they would have a high potential to play unexpected roles in vivo. Furthermore, unexpected proteins that seem to be produced from frame-shift alleles of GEM can be generated by another biological phenomenon called translational re-initiation (TRI)" (page 18, left column, 2nd paragraph). Similarly, those issues can also influence the resulting phenotype of transgenic animal desired phenotype is far from routine experimentation in view of the state of the art of transgenic. Thus, the phenotype of the chimeric mouse encompassed by the claims is highly unpredictable using CRISPR/Cas system for the reasons discussed in preceding section. It would require undue experimentation for one of skill in the art to determine how to overcome the unpredictability associated with making chimeric mouse harboring a genetic alteration could be controlled in such a way as to increase the predictability of the phenotype of the resulting chimeric mouse.  It is noted that the unpredictability of a particular art area may alone provide reasonable doubt as to the accuracy of the broad statement made in support of enablement of claims. See Ex parte Singh, 17 USPQ2d 1714 (BPAI 1991).  It is also well established in case law that the specification must teach those of skill in the art how to make and how to use the invention as broadly claimed.  In re Goodman, 29 USPQ2d at 2013 (Fed. Cir. 1994), citing In re Vaeck, 20 USPQ2d at 1445 (Fed. Cir. 1991).   Given such differences in the absent expression of a Por transgene using gRNA in presence of Cas enzyme, particularly when taken with the lack of guidance in the specification for off-target effects caused by CRISPR/Cas9 expected while targeting endogenous mouse Por gene such that no Por protein is produced and therefore, it would have required undue experimentation to establish the levels of the transgene product, the consequences of off target, and therefore, the resulting phenotype. For the reasons discussed above, it would have required undue experimentation for one skilled in the art before the effective filing date of the claimed invention to practice over the full scope of the invention claimed.

Withdrawn-Claim Rejections - 35 USC § 103 
Claims 1, 7, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf et al (WO/2005/074677, dated 08/18/2005) as evidenced by Wolf et al (US Patent no 7700822, dated 04/20/2010), Kato et al (Drug Metab Dispos 43:1208–1217) and Azuma et al (Nat Biotechnol. 2007 25(8): 903–910). Applicant’s argument that there is no reasonable expectation of Wolf ‘677 and Wolf ‘822 merely speculate about transplanting human hepatocytes in a Por-/- mouse that does not produce any functional protein (as indicated in the scope and required by the claims). Applicant arguments that none of the references provide the skilled artisan with any reasonable expectation of success in producing a chimeric Por-/- mouse that does not produce any functional protein, wherein the human hepatocytes account for at least 70% of all hepatocytes in the liver of the chimeric Por-/- mouse, as required by the instant invention was found persuasive, therefore, previous rejection of claim is withdrawn. Applicants’ arguments with respect to the withdrawn rejections are thereby rendered moot.
Claims 1, 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf et al (WO/2005/074677, dated 08/18/2005) as evidenced by Wolf et al (US Patent no 7700822, dated 04/20/2010), Kato et al (Drug Metab Dispos 43:1208–1217), Azuma et al (Nat Biotechnol. 2007 25(8): 903–910) and further in view of Wang et al (Biochemical Pharmacology 105 (2016) 80–90). Applicants’ cancellation of claims 4-5 renders their rejections moot.

Conclusion
No claims allowed. 
Nakada et al Biopharm Drug Dispos . 2016 Jan;37(1):3-14, 2016 (online 9/2015) teaches repopulating human hepatocyte in Cyp3a KO mouse. 
Bissig et al (PNAS, 2007, 104, 51, 20507-20511).
Grompe et al (USPGPUB 20100325747, dated 10/23/2010).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/            Primary Examiner, Art Unit 1632